Name: Commission Implementing Decision (EU) 2016/1072 of 29 June 2016 terminating the anti-dumping proceeding concerning imports of certain ceramic foam filters originating in the People's Republic of China
 Type: Decision_IMPL
 Subject Matter: miscellaneous industries;  Asia and Oceania;  competition;  trade;  international trade
 Date Published: 2016-07-02

 2.7.2016 EN Official Journal of the European Union L 178/22 COMMISSION IMPLEMENTING DECISION (EU) 2016/1072 of 29 June 2016 terminating the anti-dumping proceeding concerning imports of certain ceramic foam filters originating in the People's Republic of China THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE (1) On 14 August 2015, the European Commission (the Commission) initiated an anti-dumping investigation with regard to imports into the Union of certain ceramic foam filters originating in the People's Republic of China (the PRC) on the basis of Article 5 of Regulation (EC) No 1225/2009 (the basic Regulation). It published a Notice of Initiation in the Official Journal of the European Union (2) (the Notice of Initiation). (2) The Commission initiated the investigation following a complaint lodged on 1 July 2015 by Vesuvius GmbH (the complainant). The complainant represents more than 25 % of the total Union production of the ceramic foam filters in question. The complaint contained evidence of dumping and of resulting material injury that was sufficient to justify the initiation of the investigation. (3) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the investigation. In addition, the Commission specifically informed the complainant, other known Union producers, the known exporting producers and the PRC's authorities, known importers, suppliers and users, traders, as well as associations known to be concerned about the initiation of the investigation and invited them to participate. (4) Interested parties had an opportunity to comment on the initiation of the investigation and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. 2. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (5) By the letter of 8 March 2016 addressed to the Commission, the complainant withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, when the complainant withdraws its complaint, the proceeding may be terminated unless such termination would not be in the Union interest. (7) The Commission considered that the anti-dumping proceeding should be terminated since the investigation had not brought to light any consideration demonstrating that such termination would not be in the Union interest. Interested parties were informed accordingly and were given an opportunity to comment. The Commission received no comments which would lead to the conclusion that such termination would not be in the Union interest. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of certain ceramic foam filters originating in the PRC should be terminated. (9) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports into the Union of ceramic foam filters characterised by average porosity of up to 60 ppi (pores per inch) and by thermal shock resistance capable of withstanding the change of temperature caused by the passage of molten metal from ambient temperature to a minimum of 1 300 °C and made from ceramic material other than those:  of siliceous fossil meals or of similar siliceous earths, or  containing zirconia (zirconium dioxide ZrO2) in quantities greater than fifty percent by weight, originating in the People's Republic of China and currently falling within CN codes ex 6903 10 00, ex 6903 20 10, ex 6903 20 90, ex 6903 90 10, ex 6903 90 90 and ex 6909 19 00 is hereby terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Notice of initiation of an anti-dumping proceeding concerning imports of certain ceramic foam filters originating in the People's Republic of China (OJ C 266, 14.8.2015, p. 14).